Chambers, J.
(dissenting) — I respectfully dissent. The majority holding ignores the rehabilitative goal of the Juvenile Justice Act of 1977 (JJA), chapter 13.40 RCW, and favors form over substance. Clearly, the Legislature intended that restitution be balanced with rehabilitation and that deferral should be ordered when a child first enters the juvenile justice system. Every child deserves a chance at redemption within the sound discretionary power of the juvenile court.
*959Under the JJA,39 a court may grant a deferred disposition if the defendant has no prior dispositions or deferred adjudications. RCW 13.40.127. Once a deferred disposition is granted, the child is found guilty upon stipulated facts and sentencing is postponed, placing the child on a kind of probationary status. Id. During this interim period, the child must comply with court ordered conditions of supervision and restitution. Id. A child who complies with the court’s conditions earns dismissal of the case and a clear record. RCW 13.40.127(9). Failure to comply with any conditions results in a revocation of the deferral and the court enters an order of disposition. RCW 13.40.127(7). Although offender accountability is a goal of the JJA, its primary principles are rehabilitation and meeting the needs of the juvenile. State v. J.H., 96 Wn. App. 167, 180-81, 978 P.2d 1121, review denied, 139 Wn.2d 1014, 994 P.2d 849 (1999), cert. denied, 529 U.S. 1130 (2000).
Clearly, Justin Watson, a child with no prior criminal record, was an apt candidate for the deferred disposition program.40 In juvenile court, he filed a single motion for deferred disposition of both counts. State v. Watson, 107 Wn. App. 540, 542, 27 P.3d 249 (2001). The State agreed that Watson had no prior deferred dispositions or deferred adjudications, and the trial court ruled he was eligible because he had no prior dispositions at that time. Instead of following the logical and fair decision of the trial court, the majority seizes on the filing method of the court: separate orders for deferral were filed for each charge, and the two *960supervision periods were to run consecutively. The majority holds that a deferred disposition existed as soon as one of the orders was signed, ignoring the fact that Watson signed a single “Statement of Juvenile on Submittal or Stipulation to Facts for Deferred Disposition” and acknowledged that failure to comply with the conditions of the deferred disposition could result in its complete revocation.
The plain meaning of “prior” is “earlier in time or order,” but this definition offers but sparse legal insight here, where two charges were presented to the trial judge simultaneously. Webster’s Third New International Dictionary 1804 (3d ed. 1993). Although the majority is correct in noting that a child may receive only one deferred disposition, its application of the statute is flawed. Indeed, the majority relies on the plain meaning of “prior” in order to prevent juveniles from circumventing the limitation of the JJA, but in doing so, it defeats the long-standing goal of the JJA: rehabilitation of the juvenile.41 Juvenile restitution is a remedial matter, not punitive, unlike the Sentencing Reform Act of 1981 (SRA), chapter 9.94ARCW. J.H., 96 Wn. App. at 182. Therefore, we must dig deeper to fully understand the function of this word.
The majority’s interpretation of the word “prior” wrongly disregards other instances of use by the Legislature, and it fails to comport with the purpose of the JJA. A statute is ambiguous if it can be reasonably interpreted in two or more ways. State v. McGee, 122 Wn.2d 783, 787, 864 P.2d 912 (1993). On appeal, Watson correctly argued that the phrase “prior deferred disposition” means a disposition prior to the hearing on the current charges. However, the *961majority interprets the same phrase to mean that each charge before the sentencing court is viewed separately. Therefore, a deferred disposition is created as soon as the court signs the order of deferral.
Given the rehabilitative intent of the JJA, Watson’s interpretation is clearly reasonable. His interpretation limits deferred dispositions to those who have no prior record, but it still allows a child who was involved in two incidents, within a relatively close time of each other, to earn a clean record. In this case, Watson has not yet had the chance to earn the dismissal afforded by the JJA, but the majority prevents the trial court from even considering the grant. If each of the two interpretations is reasonable, then the statute is ambiguous, and the court should look to the Legislature’s past uses of the language in other, similar contexts. State v. Akin, 77 Wn. App. 575, 580-81, 892 P.2d 774 (1995) (citing DeGrief v. City of Seattle, 50 Wn.2d 1, 11, 297 P.2d 940 (1956)).42
Under the SRA, “[a] prior conviction is a conviction which exists before the date of sentencing for the offense.” RCW 9.94A.525(1). Given this language, there is no reason to believe that the Legislature intended some alternate meaning when using the phrase “prior deferred disposition.” Therefore, a prior deferred disposition is that which exists before the date of disposition of the current charges. This interpretation is consistent with the goal of the JJA: a court may grant a deferred disposition to juvenile offenders who have not yet had a chance to prove themselves worthy of a clean record.
Although the statute prevents a court from granting a deferred disposition where the juvenile “[h]as a criminal history which includes any felony,” Watson had no criminal history prior to the charges at bar. RCW 13.40.127(l)(b). The mere fact that the trial court happened to issue two disposition orders, rather than one, should not undermine *962its discretionary power, considering that the trial court orally granted the defendant’s single motion for a single deferred disposition of both charges. Watson, 107 Wn. App. at 544-45 (Webster, J., dissenting). The mere timing of a judge’s signing hand should not preclude a child from the rehabilitative benefits of the JJA.43
I therefore dissent, and would reverse the Court of Appeals, reinstating the single order of deferred disposition.
Johnson, Madsen, and Sanders, JJ., concur with Chambers, J.

 In 1997, chapter 13.40 RCW of the JJA was amended, adding the deferred disposition sentencing alternative. See RCW 13.40.127.


 The trial court remarked regarding Watson’s eligibility:
I think the statute would allow for a respondent to be eligible for a deferred disposition so long as he does not have a prior deferred disposition. And it’s pretty clear that he does not have a prior disposition at this time. So really the inquiry is not whether the Respondent is eligible but whether the Court is going to exercise discretion in giving it to him.
I can imagine a scenario in which I wouldn’t do it, for instance, if he had four pending matters. I probably wouldn’t give it to him if he had three pending matters.
Report of Proceedings 5-6.


 The JJA “attempts to tread an equatorial line somewhere midway between the poles of rehabilitation and retribution. The adult sentencing system, on the other hand, does not place such importance on rehabilitation.” State v. Rice, 98 Wn.2d 384, 393, 655 P.2d 1145 (1982). Further, “Mlthough the JJA seeks a balance between the poles of rehabilitation and retribution, the purposes of accountability and punishment are tempered by and at times must give way to the purposes of responding to the needs of the juvenile.” State v. J.A., 105 Wn. App. 879, 886, 20 P.3d 487 (2001) (citing State v. T.C., 99 Wn. App. 701, 707, 995 P.2d 98 (2000)). Although these cases determined the extent of the juvenile court’s discretion to revoke a deferred disposition rather than the definition of the word “prior,” this difference does not impair their relevance here.


 Although Akin referred to similar language within a particular statute or act, the JJA and the SRA both deal with sentencing. Therefore, the use of the word “prior” in the SRA should inform the court’s interpretation of the JJA.


 In oral argument, the State relied in part on the fact the disposition orders were not signed simultaneously. Instead, they were signed one after the other. An ambidextrous judge might well be able to sign both simultaneously. That peculiarity illustrates the frailty of the majority’s premise that signing one deferred disposition order bars a judge from signing the other, as he might, even under the majority’s reasoning, if the charges were consolidated.